SCHUMACHER, Judge
(dissenting).
I respectfully dissent because I do not believe the legislature ever intended that a notice of claim would be protected nonpublic or confidential data under Minn.Stat. § 13.39 (1990). I also believe that the “plain” language of the statute does not force this court to frustrate the legislature’s intent. Therefore, the newspapers should be allowed access to the notice of claim letter.
The critical clause of Minn.Stat. § 13.39 as far as this dispute is concerned is the “retained in anticipation of a pending civil legal action” language in subdivision 2. I *410believe it cannot be argued that this phrase is anything but ambiguous. The majority concedes that the term “pending” is subject to two definitions. This seems to me to unquestionably constitute a patent ambiguity. The majority maintains that because adopting .one of the definitions would render the statute nonsensical, the court must adopt the alternative definition of “pending.” The resulting construction, however, remains somewhat nonsensical.
The court is left with a statute which protects not only data retained once a lawsuit has been threatened but also protects the threat itself. The majority states that the notice of claim “threatens” litigation. The majority also contends that the notice of claim is data retained anticipating litigation which has already been threatened. I believe the statute intended to protect material gathered after the threat has been received, not material gathered up to and including the threat itself.
The statute was designed to protect the municipality from being forced to “tip its hand” in structuring its potential lawsuit. The municipality would be placed at a great strategical disadvantage if the complaining party could discover its tactics and evidence merely by picking up a newspaper or turning on the television. However, when the complaining party already knows the contents of the data at issue, as is the case here, the municipality is placed at no strategic disadvantage whatsoever by revealing the contents of the data.
The city argues that lawsuits involving governmental entities can be solved more efficiently and economically outside the scrutiny of the general public. Such a candid rationalization is frightening. The city is basically contending that governmental cover-ups save the city time and money. This is undoubtedly true. Governmental cover-ups also save the city’s officials from embarrassment and accountability. It seems fundamental that a representative democracy cannot function without an informed constituency. Convincing the constituency of this truism is no easy task. When the public actively seeks information about its government’s functioning, then, every effort should be made to accommodate this interest. Arguing that the public will eventually discover a settlement or active litigation does not adequately address the issue. A claimant can wait several years before formally bringing suit and settlements on notices of claim could occur years after the alleged wrongdoing. Little or no accountability is left for the responsible government officials or departments at this later time.
The city also urges that the public has a tendency to inject extraneous issues into a lawsuit, clouding the actual dispute. If the municipality believes a particular lawsuit is being muddied by irrelevant or tangential issues, the municipality certainly has the opportunity to inform the public of this belief. It seems equally likely, however, that the public will more readily recognize the “big picture” projected by the lawsuit, seeing the forest for the trees, and the issues claimed to be extraneous and irrelevant by the municipality will actually be the more important policy considerations the city would like to avoid. It is only by exposing and addressing the inadequacies and inequities within a governmental entity that a governmental entity will truly be “of the people, by the people, and for the people.” The City of St. Peter would rather sweep the dispute at hand under the rug and hope that any larger issues this dispute might involve will just go away. I find this extremely unlikely.
The majority seems to agree that the policy rationalizations behind shielding the notice of claim from public scrutiny are at least tenuous. Yet the majority also states that such policy determinations are for the legislature. It appears, however, that the majority has nonetheless taken it upon themselves to edit the confusing phrase “retained in anticipation of a pending civil legal action” to make the phrase intelligible. The majority has basically ignored the word “pending” and allowed the statute to protect all data “retained in anticipation of a civil legal action.” Rewriting poorly crafted statutory language seems to be as much a function of the legislature as analyzing the likely policy ramifications of a statute.
Additionally, the in camera review by the trial court should not be considered an ef*411fective judicial check on the clearly over-broad discretion granted to the city attorney to determine whether a civil legal action is pending. In order for such a review to be meaningful, the court would have to allow counsel for the parties to participate and present arguments outlining how the language used in the specific document either does or does not “threaten litigation.” This is not a situation wherein the trial court is merely analyzing proffered evidence to determine its admissibility in a trial. Rather, the document being analyzed is the actual subject of the dispute.
The public has a right to know when a citizen has alleged its government has committed a legal wrong. The newspapers should be allowed to see the notice of claim letter as Minn.Stat. § 13.39 was not meant to protect such a document.